Citation Nr: 1413092	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral hip disability status post hip replacement.

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for gout, PTSD, a bilateral ankle disability, and a bilateral hip disability status post hip replacement.  

When the case was previously before the Board in January 2012, it was remanded for additional development.

In April 2011 the Veteran notified VA that he was withdrawing his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, the Board may proceed with the appeal.

The Board has recharacterized the issue regarding service connection for PTSD as shown on the title page to include psychiatric disabilities other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  Although the RO only appears to have denied the issue of entitlement to service connection for PTSD, in the June 2008 rating decision, the RO based its denial, in part, on the lack of a diagnosis of a psychosis within one year after service separation.  Moreover, the Veteran's representative, in the informal hearing presentation, indicated that the Veteran has a diagnosis other than PTSD, and pursuant to Clemons this should be considered as part of the Veteran's claim.  As such, the claim has been recharacterized and the claim for entitlement to service connection for a psychiatric disability to include PTSD is properly before the Board.


FINDINGS OF FACT

1.  Gout was not present during active service and the current diagnosis of gout is not etiologically related to active service.

2.  A bilateral hip disability was not present during active service or until many years thereafter, and the current bilateral hip disability is not etiologically related to active service.

3.  The Veteran does not have a bilateral ankle disability.

4.  The record does not reflect a current diagnosis of PTSD or any other psychiatric disability.

5.  The Veteran did not serve in combat, nor has he identified any stressor event which serves as the basis for his claim.


CONCLUSIONS OF LAW

1.  Gout was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  A bilateral hip disability, status post hip replacement, was not incurred in active military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A bilateral ankle disability was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  An acquired psychiatric disability other than PTSD was not incurred in active service, nor can it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in January 2008 and April 2008 satisfied the duty to notify provisions and included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters were also sent prior to the initial adjudication of the claims.

The Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) disability benefits records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The Board observes that the Veteran was not afforded a VA examination in conjunction with his service connection claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran has neither submitted nor identified any available medical evidence to establish that he currently has a psychiatric disability to include PTSD or a bilateral ankle disability whatsoever, and nothing suggests that any bilateral hip disability or gout is due to disease or injury in service.  Hence, the Board finds that an examination is not required for the claims.  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, and as explained below, despite the indication that the Veteran received private treatment from a Dr. Hayes, after two attempts by the Appeals Management Center (AMC) to obtain such records, and after the AMC having informed the Veteran that no response from Dr. Hayes was received and that it is the Veteran's responsibility to submit such records, no records were obtained.  Therefore, the Board concludes that there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, and that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2012 remand.  The January 2012 remand instructed the RO/AMC to obtain the Veteran's Social Security Administration (SSA) disability records and to obtain any identified records authorized by the Veteran.  In January 2012 the Veteran's SSA disability benefits records were obtained.  In a January 2012 letter the AMC instructed the Veteran to complete and return an enclosed VA Form 21-4142, authorization and consent to release information, for each private health care provider so that such private records could be obtained.  The Veteran submitted authorization for VA to obtain VA treatment records from the VA Medical Center in Fresno, California, and private treatment records from Dr. Hayes.  In a May 2012 letter, the AMC requested the Veteran's treatment records from Dr. Hayes.  No response was received from Dr. Hayes.  In a May 2012 letter the AMC sent the Veteran a letter indicating that VA had requested copies of treatment records or other evidence from Dr. Hayes, but that it is ultimately the Veteran's responsibility to see that VA receives such information and evidence.  In a June 2012 letter, the AMC informed the Veteran that no response had been received from Dr. Hayes and that a second attempt was being made by to obtain these records from Dr. Hayes.  The Veteran was instructed that he should contact Dr. Hayes and ask that the records be sent as soon as possible.  No private treatment records were ultimately received; however, the AMC obtained the Veteran's VA treatment records through June 2012.  The Board finds that the RO/AMC has complied with the Board's instructions and that the actions taken by the RO/AMC substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Gout and Bilateral Hip Disability Status Post Hip Replacement

The Veteran claims that he is entitled to service connection for gout and a bilateral hip disability status post hip replacement.  At no time has he indicated how or why he thinks his gout or hip disabilities are related to service.

A review of the service treatment records reflects no complaints, findings, or treatment with respect to either hip or gout/gout like symptoms.  The separation examination report reflects that clinical evaluation of all systems was normal.  The report of medical history for separation reflects that the Veteran denied swollen or painful joints, arthritis or rheumatism, and bone, joint, or other deformity.  Nothing referencing gout or either hip is noted during service.  

The post service medical evidence includes an April 1990 disability evaluation report from the SSA records, which reflects that the Veteran reported developing gout about two years earlier.

An August 1990 VA examination report indicates that the Veteran was diagnosed with gout in 1985.  On examination, there was no evidence of gout in the toes, there was no swelling of the joints, joints showed normal movement, and circulation was good.  The August 1990 consult, which was done in connection with the VA examination, notes that the Veteran reported being diagnosed with gout five or six years ago.  He stated that he has had intermittent acute episodes of the illness during the past five or six years.  He reported that he currently limps.  Further, the Veteran reported that the gout has affected his right foot.  

VA treatment records from January 1992 reflect complaints of hip pain.  The diagnosis was degenerative arthritis of the left femoral head.  Another January 1992 VA treatment record reflects a diagnosis of osteoarthritis and avascular necrosis of the left femoral head.  VA treatment records from February 1992 to June 1993 continue to note diagnoses of avascular and aseptic necrosis of the hips.   In 1993 the Veteran underwent a left hip replacement.  

A May 1993 VA treatment record notes that the Veteran has had hip trouble for about two years.  

A July 1996 VA psychiatric examination report notes that the Veteran injured himself jumping out of a two story building during service.  He ended up with lacerations to his forehead a right wrist.  It was also noted that the Veteran was not otherwise injured during service.

A July 1996 VA examination report notes that the Veteran reported developing bilateral hip pain approximately five years earlier.  He stated that he was subsequently evaluated and found to have bilateral avascular necrosis.  It was noted that in 1994 he had a right hip replacement.  

VA treatment records through June 2012 continue to note current diagnoses of and treatment for gout and bilateral hip replacements.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for gout or a bilateral hip disability status post hip replacement.  In this regard, the Board notes that the service medical evidence does not reflect any complaints or findings related or relatable to the hips or gout.  Notably, the separation examination report reflects normal clinical evaluation of all systems and no related complaints or findings are found in the separation report of medical history.   

The first post-service medical evidence of gout after service is from the August 1990 examination report, which reflects that gout was diagnosed in 1985.  This diagnosis is over 15 years after service separation.  Similarly, the first post-service evidence of a bilateral hip disability was in January 1992, which again is more than 15 years after service separation.  

The Veteran is competent to provide lay evidence concerning continuity of symptoms after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  In this regard, although the Veteran is competent to report ongoing symptoms since service, he actually has not alleged any such ongoing symptomatology.  Moreover, the medical evidence specifically indicates that he reported the onset of these disabilities over 15 years after service, and has not claimed otherwise.  In any event, the Veteran is not competent to render a diagnosis of avascular necrosis or arthritis of the hips or gout, or relate the etiology of such to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions (which consist only of his claim), about a diagnosis or etiology of his currently diagnosed gout or bilateral hip disability. 

There is no medical opinion in this case, and as previously discussed, there is no duty to obtain any such medical opinion, as there is no indication, other than the mere existence of the Veteran's claim for service connection, that either the Veteran's gout or his bilateral hip disability is at all related to service.  Moreover, there is no event, injury, or disease in service which the current diagnoses could be related to.  

In sum, the service treatment records do not establish the presence of gout or a bilateral hip disability and the evidence does not suggest ongoing symptomatology of gout or any bilateral hip disability since service.  Moreover, the first evidence of gout or hip complaints since service separation was over 15 years after service separation, and the competent evidence of record does not suggest that either gout or the current bilateral hip disability is etiologically related to service.

For the foregoing reasons, the claim for service connection for gout and a bilateral hip disability status post hip replacement must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Ankle Disability

The Veteran claims that he is entitled to service connection for a bilateral ankle disability.  At no time has he specified what type of ankle disability he has, when it began, or how he thinks it is related to service.

A review of the service treatment records reflects no complaints, findings, or treatment with respect to either ankle.  The separation examination report notes normal examination of the lower extremities.  The report of medical history for separation reflects that the Veteran denied swollen or painful joints, arthritis or rheumatism, and bone, joint, or other deformity.  Nothing referencing either ankle is noted during service.  

The post service treatment records also do not reflect the presence of any ankle disability whatsoever.  A May 1990 disability evaluation contained in the SSA records reflects no evidence of edema or chronic stasis changes of the ankles.  Dorsiflexion and plantar flexion of the ankles was normal.  An August 1990 VA examination report notes normal movement in all joints.  A July 1996 VA examination report notes that the Veteran had no injuries in service except lacerations to his forehead and right wrist.

The current VA treatment records through June 2012 do not reflect any complaints, findings, or diagnoses related to either ankle.

As such, the evidence is not sufficient to establish the presence of a chronic bilateral ankle disability during service, and there is no evidence of any complaints or findings of a chronic bilateral ankle disability since service.  In this regard, it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any chronic bilateral ankle disability, nor has he submitted any medical or lay evidence describing his bilateral ankle symptomatology.  The current VA treatment records consistently show no complaints or findings with respect to the ankles.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.   

In conclusion, the evidence does not show that the Veteran currently has any bilateral ankle disability which is related to active service.  The current treatment records are absent for any indications of ankle complaints, problems, findings, or diagnoses. 

While it is clear, based upon his claim, that the Veteran feels that service connection for a bilateral ankle disability is warranted, his lay opinion regarding the presence of any current bilateral ankle disability or such a disability being related to active service is outweighed by the medical evidence, which reflects absolutely nothing during the pendency of the claim in terms of complaints or findings regarding the ankles.  As previously noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person, not shown to have had any medical training, is not competent to testify that he has a medical condition such as diagnosis of a bilateral ankle disability which is etiologically related to active service.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead trying to state that he has a bilateral ankle disability which is related to active service.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a bilateral ankle disability is not the type of condition that can be diagnosed without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Notably, the onset and diagnosis of a bilateral ankle disability requires medical knowledge and testing and the cause of the disability is a matter of medical complexity.  Moreover, the Veteran has not made any statements regarding the symptoms he experiences, therefore there is no lay evidence on which the Board could even attempt to make a service connection determination, and the current medical evidence is devoid of any mention of ankle symptoms, complaints, problems, findings, or diagnoses.

In sum, there has been no demonstration by competent, credible evidence of record that the Veteran's has a bilateral ankle disability which is etiologically related to military service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) .

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran filed a claim for service connection for PTSD, but he has not elaborated on this claim.  He has not described his alleged stressor or any other aspect of his claim for service connection.

A review of the evidence reflects that entitlement to service connection for a psychiatric disability to include PTSD is not warranted because the competent evidence of record does not reflect that the Veteran has a diagnosis of PTSD or any other psychiatric disability.

While some evidence suggesting the existence of PTSD symptoms is of record, it does not establish a current diagnosis of PTSD.  An April 1990 disability evaluation report from the SSA records reflects a diagnosis of rule out PTSD.  A June 1990 SSA disability examination reflects that the Veteran has some evidence of PTSD.  However, it was ultimately determined in the June 1990 report that there was no evidence of a sign or symptom cluster or syndrome that appropriately fit with any of the following categories:  schizophrenic, paranoid and other psychotic disorders, affective disorders, and anxiety related disorders.  Instead, the report indicates that the Veteran had a substance addiction disorder.  

An August 1989 VA treatment record reflects a diagnosis of alcohol dependence, chronic motor tick disorder, and opioid abuse.

A May 1990 SSA disability evaluation report reflects an impression of nervousness.

An August 1990 consultation in connection with a VA examination notes that the Veteran reported having bad nerves for 20 years and that he has had a problem with alcohol for over 20 years.  He currently drinks at least a pint of alcohol a day.  The Veteran reported that while he was in the military, he was given psychiatric treatment after he jumped out of a window.  He indicated that this was because he was having difficulty with his wife.  Mental status examination was conducted in August 1990.  The examiner felt that the only psychiatric diagnosis that could be given was alcohol dependence.  

A July 1996 VA examination report reflects that the Veteran was not currently under any psychiatric care.  It was noted that he was evaluated by a psychiatrist in the military because he jumped out of a two-story building, which he indicates was caused by his marital difficulties and being fed up with the military.  It was noted that as a result, he was placed in the stockade for about three months.  He was later evaluated by a psychiatrist and found fit to continue in the service.  He did not see a psychiatrist again until 1984 when his employer requested he be evaluated.  It was noted that he was evaluated by SSA and determined to have alcoholism.  The examiner conducted a mental status examination and took a full history, taking into account the Veteran's current complaints.  The diagnosis was alcohol dependence, in partial remission and cannabis dependence.  

The VA treatment records through June 2012 generally reflect an Axis I diagnosis of alcohol abuse, substance abuse, or polysubstance abuse.  Neither an actual PTSD diagnosis nor any other psychiatric diagnosis was ever rendered at any time, especially during the period of the claim.  It was specifically noted  in an April 2010 VA treatment record that PTSD was not found.

As previously noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of PTSD or any other psychiatric disability.  The current VA treatment records consistently show only a diagnosis of alcohol or other substance abuse, and any indication of a possibility of PTSD or anxiety disorder (an impression of nervousness was noted in 1990) was not made during the period of the claim.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.   

In conclusion, the evidence does not show that the Veteran currently has any psychiatric disability to include PTSD which is related to active service.  The current treatment records are absent for any findings or diagnoses of any Axis I diagnosis other than substance abuse. 

While it is clear, based upon his claim, that the Veteran feels that service connection for a psychiatric disability to include PTSD is warranted, his lay opinion regarding the presence of any current psychiatric disability or such a disability being related to active service is outweighed by the medical evidence, which reflects absolutely no current diagnosis of PTSD or any other psychiatric disability apart from substance abuse.  As previously noted, the Veteran as a lay person, not shown to have had any medical training.  As such, the Board finds that he is not competent to testify that he has a medical condition such as diagnosis of PTSD or other psychiatric disability which is etiologically related to active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The onset and diagnosis of PTSD or another psychiatric disability requires medical knowledge and testing and the cause of the disability is a matter of medical complexity.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board recognizes that the Veteran was psychiatrically examined in service for jumping out of a two story building in June 1966.  The service records reflect that the Veteran leaped out of the window in protest over the fact that he felt he was not being allowed to study his bible as much as he wanted to.  The mental hygiene consultation report indicates that the diagnosis was schizoid personality.  

Under VA law and regulations, a personality disorder is not a disability under the law.  It is considered a constitutional or developmental abnormality; and as such, it may not be service-connected.  See 38 C.F.R. §§ 3.303(c) (congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation); 4.127.  Evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, in this case, despite numerous psychiatric evaluations and mental health consultations, the evidence repeatedly reflects no psychiatric diagnosis other than substance abuse.  

Additionally, the record reflects that the Veteran did not serve in combat.  He also does not claim to have served in combat.  Moreover, he has not submitted any statement describing his alleged in-service stressor.

In sum, there has been no demonstration by competent, credible evidence of record that the Veteran's has PTSD or any other psychiatric disability which is etiologically related to military service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a psychiatric disability to include PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for bilateral hip disability status post hip replacement is denied.

Entitlement to service connection for a psychiatric disability to include PTSD is denied.

Entitlement to service connection for a bilateral ankle disability is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


